FILED
                            NOT FOR PUBLICATION                             DEC 04 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARTHUR GASPARD,                                  No. 13-17661

               Plaintiff - Appellant,            D.C. No. 3:12-cv-01058-JST

  v.
                                                 MEMORANDUM*
S. HATTON; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                          Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       California state prisoner Arthur Gaspard appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants

violated his Eighth Amendment rights by failing to protect him from an inmate

assault. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Gaspard

failed to raise a genuine dispute of material fact as to whether defendants knew of

and disregarded a substantial risk of serious harm to Gaspard when they

determined that he was eligible for a cellmate. See Farmer v. Brennan, 511 U.S.

825, 837 (1994) (holding that “a prison official cannot be found liable under the

Eighth Amendment . . . unless the official knows of and disregards an excessive

risk to inmate . . . safety”); see also Estate of Ford v. Ramirez-Palmer, 301 F.3d

1043, 1051 (9th Cir. 2002) (while prison officials’ decisions to double-cell the

inmates “turned out [to] be quite unfortunate judgments,” it could not be said that a

reasonable officer would have clearly understood the “risk of serious harm was so

high” that the inmates should not have been double-celled).

      The district court did not abuse its discretion in denying Gaspard’s discovery

motions because Gaspard failed to show how the requested discovery was relevant

to defeat summary judgment or that the denial caused substantial prejudice. See

Preminger v. Peake, 552 F.3d 757, 768, n.10 (9th Cir. 2008) (setting forth standard

of review).

      We reject Gaspard’s requests to void the judgment under Fed. R. Civ.

P. 60(b), enter summary judgment in his favor, and grant him the relief he sought


                                          2                                    13-17661
in his lodged Second Amended Complaint.

     All pending motions are denied.

     AFFIRMED.




                                       3   13-17661